Holt, J.,
delivered the opinion of the court.
This case is in all respects like that of John S. Moon and others v. Washington-Beaufort Land Company, this day decided, ante, page 912, 133 S. E. 498, save that it is an action on a note and not on account. The two were heard together. The evidence was the same and instructions were the same, but since the endorsers were not entitled to a judgment over, that entire recovery was transferred to the first case. The jury’s *920verdict was: “We, the jury, find for the defendant.” For the reasons stated it also must be reversed and remanded. These two should be again heard together and the single issue to be covered by one verdict should be the ascertainment of the actual value of the potatoes delivered and accepted.

Reversed and remanded.